Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Michael Cagle and Martin Lake                          Appeal from the County Court at Law of
Construction, Inc., Appellants                         Panola County, Texas (Tr. Ct. No. 2009-
                                                       187). Opinion delivered by Justice Carter,
No. 06-12-00034-CV         v.                          Chief Justice Morriss and Justice Moseley
                                                       participating.
Timothy J. Clark, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with the opinion.
       We further order that the appellee, Timothy J. Clark, pay all costs of this appeal.


                                                       RENDERED APRIL 26, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk